992 So. 2d 441 (2008)
Daniel HILBERT, Petitioner,
v.
The STATE of Florida, Respondent.
No. 3D08-1804.
District Court of Appeal of Florida, Third District.
October 22, 2008.
Daniel Hilbert, in proper person.
Bill McCollum, Attorney General, and Rolando A. Soler, Assistant Attorney General, for respondent.
Before RAMIREZ, SUAREZ, and CORTIÑAS, JJ.
Prior report: 981 So. 2d 1274.
PER CURIAM.
We grant the defendant's petition and remand for a new trial on the conspiracy counts only because, as the State properly concedes, this relief is necessary to prevent a manifest injustice. Baker v. State, 878 So. 2d 1236 (Fla.2004); McKay v. State, 988 So. 2d 51 (Fla. 3d DCA 2008).
This court has afforded relief to two of Hilbert's co-defendants finding that the court should not have given a principal instruction in connection with the conspiracy counts brought against the men. Id.; Evans v. State, 985 So. 2d 1105 (Fla. 3d DCA 2007); Johnson v. State, 990 So. 2d 1245 (Fla. 3d DCA 2008). Hilbert was convicted on two counts of conspiracy; justice requires that he be afforded the same relief. We therefore reverse Hilbert's convictions and remand for a new trial on those counts. We do not disturb the defendant's conviction for grand theft.
Reversed and remanded.